954 F.2d 727
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Richard R. HARRIS, Defendant-Appellant.
No. 90-50450.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 5, 1992.*Decided Feb. 10, 1992.

Before TANG, KOZINSKI and TROTT, Circuit Judges.


1
MEMORANDUM**


2
We review a district court's decision to deny disclosure of grand jury material pursuant to Fed.R.Crim.P. 6(e) for abuse of discretion.   See United States v. Fischbach & Moore, Inc., 776 F.2d 839, 842 (9th Cir.1985).


3
To obtain disclosure of the grand jury material, Harris was required to demonstrate that (1) the material is needed to avoid a possible injustice in another proceeding;  (2) the need for disclosure is greater than the need for continued secrecy;  and (3) he requests only the materials needed.   Id. at 843.   Instead, however, Harris "supported his request for production of grand jury records on nothing but baseless speculation,"  United States v. DeTar, 832 F.2d 1110, 1113 (9th Cir.1987), and failed to tailor his request to cover only needed materials;  Harris, in short, "was simply on a fishing expedition."   United States v. Ferreboeuf, 632 F.2d 832, 835 (9th Cir.1980), cert. denied, 450 U.S. 934 (1981).   Accordingly, the district court did not abuse its discretion in denying the request for disclosure.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3